Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2019/0349718) in view of Takeuchi et al. (US 2019/0327675) and Raisoni (US 2017/0367104).

Regarding claim 1, Kwon discloses 
A device, comprising: 
a host hardware (¶ [0100]: The host stack (or host module) 20 refers to hardware for transmitting or receiving a Bluetooth packet to and from a wireless transceiver module receiving a Bluetooth signal of 2.4 GHz, and is connected to a Bluetooth module, the controller stack 10, to control the Bluetooth module and performs an operation); and 
a controller (¶ [0101]: The controller stack 10 may include a PHY layer 12, a link controller 14, and a link manager 16) coupled to the host hardware (¶ [0100]: The host stack (or host module) 20 refers to hardware for transmitting or receiving a Bluetooth packet to and from a wireless transceiver module receiving a Bluetooth signal of 2.4 GHz, and is connected to a Bluetooth module, the controller stack 10, to control the Bluetooth module and performs an operation), 
the controller including a transceiver (¶ [0101]: The controller stack 10 may include a PHY layer 12, a link controller 14, and a link manager 16), 
the controller configured to: determine a cluster of devices including a first device and a second device (¶ [0310]: a group owner (GO), that is, a GO forming and managing a group, may transmit Group IDs to devices, that is, group participants (GPs) configuring a group, in order to notify the GPs that one group is formed; ¶ [0321]: a specific device that has formed a group along with a plurality of device may establish a Bluetooth connection with the plurality of devices in order to transmit and receive voice data);
... the transceiver for a period of time (¶ [0335]: Connection Interval: the interval of a connection event for data transmission and reception; ¶ [0337]: The GS that has established the Bluetooth connection with the GR 1 may transmit and receive voice data to and from the GR 1 during a configured connection event interval through the connection request message using a specific channel for voice data transmission and reception); 
cause the transceiver to exchange a ... packet with the first device; cause the transceiver to exchange a ... packet with the second device (¶ [0337]: The GS that has established the Bluetooth connection with the GR 1 may transmit and receive voice data to and from the GR 1 during a configured connection event interval through the connection request message using a specific channel for voice data transmission and reception)).
Kwon discloses all the subject matter of the claimed invention with the exception of cause the transceiver to exchange a first packet with the first device in a first communication event within the period of time; cause the transceiver to exchange a second packet with the second device in a second communication event within the period of time. Takeuchi from the same or similar fields of endeavor discloses cause the transceiver to exchange a first packet with the first device in a first communication event (¶ [0122]: A connection event is performed for each terminal having established a connection. For example, if the mobile terminal 10a is in the state of being connected also to a BLE terminal 20c, a connection event occurs at a predetermined time interval also between the mobile terminal 10a and the BLE terminal 20c. In the example shown in FIG. 5, the connection interval in the connection between the mobile terminal 10a and the BLE terminal 20c is CI) within the period of time (¶ [0120]: The interval of the connection event is referred to as a “connection interval”. The connection interval is set by a master when the connection is established. The connection interval in the connection between the mobile terminal 10a and the BLE terminal 20a is CIa (for example, 500 milliseconds). The connection interval may be set in the range of 7.5 milliseconds to 4 seconds); cause the transceiver to exchange a second packet with the second device in a second communication event (¶ [0122]: A connection event is performed for each terminal having established a connection. For example, if the mobile terminal 10a is in the state of being connected also to a BLE terminal 20c, a connection event occurs at a predetermined time interval also between the mobile terminal 10a and the BLE terminal 20c. In the example shown in FIG. 5, the connection interval in the connection between the mobile terminal 10a and the BLE terminal 20c is CI) within the period of time (¶ [0120]: The interval of the connection event is referred to as a “connection interval”. The connection interval is set by a master when the connection is established. The connection interval in the connection between the mobile terminal 10a and the BLE terminal 20a is CIa (for example, 500 milliseconds). The connection interval may be set in the range of 7.5 milliseconds to 4 seconds). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., forming a group (GR) along with a plurality of device, establishing the Bluetooth connection with the GR, transmitting and receiving voice data to and from the GR during a configured connection event interval, of Kwon by performing BLE connection event between a master terminal and first BLE terminal within a connection interval (Cia) and another BLE connection event between the master terminal and second BLE terminal within the connection interval of Takeuchi, thereby, forming a group (GR) along with a plurality of devices, establishing the Bluetooth connection with the GR, and performing BLE connection event between a master terminal and first BLE terminal within a connection interval (CIa) and another BLE connection event between the master terminal and second BLE terminal within the connection interval. The motivation would have been to improve the efficiency of communication (Takeuchi ¶ [0034]).
Kwon in view of Takeuchi discloses all the subject matter of the claimed invention with the exception of wakeup the transceiver for a period of time; and power down the transceiver at the end of the period of time. Raisoni from the same or similar fields of endeavor discloses wakeup the transceiver for a period of time; and power down the transceiver at the end of the period of time (¶ [0049]: the application controller 920 may be configured such that the indication from the interrupt signal will generate an interrupt and wake the application controller 920 from a sleep mode; ¶ [0065]: outside of a short period at the start of each connection interval (CI), both the transceiver 101, which may act as a peripheral, and the display device 105, which may act as a central, can power down the wireless (e.g., BLE) radio). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., forming a group (GR) along with a plurality of devices, establishing the Bluetooth connection with the GR, and performing BLE connection event between a master terminal and first BLE terminal within a connection interval (CIa) and another BLE connection event between the master terminal and second BLE terminal within the connection interval, of Kwon in view of Takeuchi by powering down the BLE radio outside of a short period at the start of each connection interval (CI) till waking up of Raisoni. The motivation would have been to keep power consumption low and cost down (Raisoni ¶ [0004]).

Regarding claim 2, Kwon discloses 
wherein the controller is configured to determine the cluster of devices based on the first and second devices having a same profile (¶ [0335]: Connection Interval: the interval of a connection event for data transmission and reception; ¶ [0337]: The GS that has established the Bluetooth connection with the GR 1 may transmit and receive voice data to and from the GR 1 during a configured connection event interval through the connection request message using a specific channel for voice data transmission and reception).
Kwon discloses all the subject matter of the claimed invention with the exception the profile including a connection event duration and a connection interval. Takeuchi from the same or similar fields of endeavor discloses the profile including a connection event duration and a connection interval (¶ [0120]: The interval of the connection event is referred to as a “connection interval”. The connection interval is set by a master when the connection is established. The connection interval in the connection between the mobile terminal 10a and the BLE terminal 20a is CIa (for example, 500 milliseconds). The connection interval may be set in the range of 7.5 milliseconds to 4 seconds). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., forming a group (GR) along with a plurality of device, establishing the Bluetooth connection with the GR, transmitting and receiving voice data to and from the GR during a configured connection event interval, of Kwon by performing BLE connection event between a master terminal and first BLE terminal within a connection interval (Cia, for example, 500 milliseconds) and another BLE connection event between the master terminal and second BLE terminal within the connection interval of Takeuchi, thereby, forming a group (GR) along with a plurality of devices, establishing the Bluetooth connection with the GR, and performing BLE connection event between a master terminal and first BLE terminal within a connection interval (CIa) and another BLE connection event between the master terminal and second BLE terminal within the connection interval. The motivation would have been to improve the efficiency of communication (Takeuchi ¶ [0034]).

Regarding claim 3, Kwon discloses 
wherein the controller is configured to apply an adaptive learning technique to determine that the cluster of devices (¶ [0310]: a group owner (GO), that is, a GO forming and managing a group, may transmit Group IDs to devices, that is, group participants (GPs) configuring a group, in order to notify the GPs that one group is formed; ¶ [0315]: a GO and GPs configuring one group need to have obtained information of all the devices (e.g., the address of the device) forming the group other than itself in order to establish each Bluetooth connection; ¶ [0321]: a specific device that has formed a group along with a plurality of device may establish a Bluetooth connection with the plurality of devices in order to transmit and receive voice data).

Regarding claim 4, Kwon discloses 
wherein the controller is configured to determine a third device (¶ [0310]: a group owner (GO), that is, a GO forming and managing a group, may transmit Group IDs to devices, that is, group participants (GPs) configuring a group, in order to notify the GPs that one group is formed; ¶ [0315]: a GO and GPs configuring one group need to have obtained information of all the devices (e.g., the address of the device) forming the group other than itself in order to establish each Bluetooth connection; ¶ [0321]: a specific device that has formed a group along with a plurality of device may establish a Bluetooth connection with the plurality of devices in order to transmit and receive voice data).

Regarding claim 5, Kwon discloses 
wherein the wireless controller is configured to ... exchange packets with the first device, the second device, and a third device (¶ [0310]: a group owner (GO), that is, a GO forming and managing a group, may transmit Group IDs to devices, that is, group participants (GPs) configuring a group, in order to notify the GPs that one group is formed; ¶ [0315]: a GO and GPs configuring one group need to have obtained information of all the devices (e.g., the address of the device) forming the group other than itself in order to establish each Bluetooth connection; ¶ [0321]: a specific device that has formed a group along with a plurality of device may establish a Bluetooth connection with the plurality of devices in order to transmit and receive voice data).
Kwon discloses all the subject matter of the claimed invention with the exception of cause the transceiver to exchange a third packet with the third device in a third communication event within the period of time. Takeuchi from the same or similar fields of endeavor discloses cause the transceiver to exchange a third packet with the third device in a third communication event (¶ [0108]: The mobile terminal 10a can establish connections with a plurality of BLE terminals 20 (20a, . . . , 20x) and serves as a central in each connection. A central manages the participation of a peripheral in the network and sets various parameters in the connection with a peripheral; ¶ [0122]: A connection event is performed for each terminal having established a connection. For example, if the mobile terminal 10a is in the state of being connected also to a BLE terminal 20c, a connection event occurs at a predetermined time interval also between the mobile terminal 10a and the BLE terminal 20c. In the example shown in FIG. 5, the connection interval in the connection between the mobile terminal 10a and the BLE terminal 20c is CI) within the period of time (¶ [0120]: The interval of the connection event is referred to as a “connection interval”. The connection interval is set by a master when the connection is established. The connection interval in the connection between the mobile terminal 10a and the BLE terminal 20a is CIa (for example, 500 milliseconds). The connection interval may be set in the range of 7.5 milliseconds to 4 seconds). The connection interval may be set in the range of 7.5 milliseconds to 4 seconds). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., forming a group (GR) along with a plurality of device, establishing the Bluetooth connection with the GR, transmitting and receiving voice data to and from the GR during a configured connection event interval, of Kwon by performing BLE connection event between a master terminal and first BLE terminal within a connection interval (CIa) and another BLE connection event between the master terminal and second BLE terminal within the connection interval, and the other BLE connection event between the master terminal and third BLE terminal within the connection interval of Takeuchi, thereby, forming a group (GR) along with a plurality of devices, establishing the Bluetooth connection with the GR, and performing BLE connection event between a master terminal and first BLE terminal within a connection interval (CIa) and another BLE connection event between the master terminal and second BLE terminal within the connection interval, and the other BLE connection event between the master terminal and third BLE terminal within the connection interval. The motivation would have been to improve the efficiency of communication (Takeuchi ¶ [0034]).

Regarding claim 6, Kwon discloses 
wherein the wireless controller is configured to ... exchange packets with the first device, the second device, and a third device (¶ [0059]: The server device and the client device perform Bluetooth communication using a Bluetooth low energy (BLE) technology; ¶ [0310]: a group owner (GO), that is, a GO forming and managing a group, may transmit Group IDs to devices, that is, group participants (GPs) configuring a group, in order to notify the GPs that one group is formed; ¶ [0315]: a GO and GPs configuring one group need to have obtained information of all the devices (e.g., the address of the device) forming the group other than itself in order to establish each Bluetooth connection; ¶ [0321]: a specific device that has formed a group along with a plurality of device may establish a Bluetooth connection with the plurality of devices in order to transmit and receive voice data).
Kwon discloses all the subject matter of the claimed invention with the exception of wherein the controller is a Bluetooth Low Energy controller, and the first communication event includes a first anchor point and the second communication event includes a second anchor point. Takeuchi from the same or similar fields of endeavor discloses wherein the controller is a Bluetooth Low Energy controller (¶ [0122]: A connection event is performed for each terminal having established a connection. For example, if the mobile terminal 10a is in the state of being connected also to a BLE terminal 20c, a connection event occurs at a predetermined time interval also between the mobile terminal 10a and the BLE terminal 20c. In the example shown in FIG. 5, the connection interval in the connection between the mobile terminal 10a and the BLE terminal 20c is CI), and the first communication event includes a first anchor point and the second communication event includes a second anchor point (¶ [0122]: A connection event is performed for each terminal having established a connection. For example, if the mobile terminal 10a is in the state of being connected also to a BLE terminal 20c, a connection event occurs at a predetermined time interval also between the mobile terminal 10a and the BLE terminal 20c. In the example shown in FIG. 5, the connection interval in the connection between the mobile terminal 10a and the BLE terminal 20c is CIc. If the mobile terminal 10a is connected to a plurality of BLE terminals 20, the mobile terminal 10a determines the timing of a first connection event so that connection events in all the connections do not temporally overlap each other; The starting point of first connection event is equivalent to the first anchor point and the starting point of second connection event is equivalent to the second anchor point). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., forming a group (GR) along with a plurality of device, establishing the Bluetooth connection with the GR, transmitting and receiving voice data to and from the GR during a configured connection event interval, of Kwon by performing BLE connection event between a master terminal and first BLE terminal within a connection interval (CIa) and another BLE connection event between the master terminal and second BLE terminal within the connection interval of Takeuchi, thereby, forming a group (GR) along with a plurality of devices, establishing the Bluetooth connection with the GR, and performing BLE connection event between a master terminal and first BLE terminal within a connection interval (CIa) and another BLE connection event between the master terminal and second BLE terminal within the connection interval. The motivation would have been to improve the efficiency of communication (Takeuchi ¶ [0034]).

Regarding claim 7, Kwon discloses 
A device, comprising: 
a host hardware (¶ [0100]: The host stack (or host module) 20 refers to hardware for transmitting or receiving a Bluetooth packet to and from a wireless transceiver module receiving a Bluetooth signal of 2.4 GHz, and is connected to a Bluetooth module, the controller stack 10, to control the Bluetooth module and performs an operation); and 
a controller (¶ [0101]: The controller stack 10 may include a PHY layer 12, a link controller 14, and a link manager 16) coupled to the host hardware (¶ [0100]: The host stack (or host module) 20 refers to hardware for transmitting or receiving a Bluetooth packet to and from a wireless transceiver module receiving a Bluetooth signal of 2.4 GHz, and is connected to a Bluetooth module, the controller stack 10, to control the Bluetooth module and performs an operation), 
the controller including a transceiver (¶ [0101]: The controller stack 10 may include a PHY layer 12, a link controller 14, and a link manager 16), 
the controller configured to: ... the transceiver for a period of time (¶ [0335]: Connection Interval: the interval of a connection event for data transmission and reception; ¶ [0337]: The GS that has established the Bluetooth connection with the GR 1 may transmit and receive voice data to and from the GR 1 during a configured connection event interval through the connection request message using a specific channel for voice data transmission and reception); 
cause the transceiver to exchange a ... packet with the first device; cause the transceiver to exchange a ... packet with the second device (¶ [0337]: The GS that has established the Bluetooth connection with the GR 1 may transmit and receive voice data to and from the GR 1 during a configured connection event interval through the connection request message using a specific channel for voice data transmission and reception)).
Kwon discloses all the subject matter of the claimed invention with the exception of a period of time including a duration of a fist communication event and a duration of a second communication event; cause the transceiver to exchange a first packet with the first device in a first communication event; cause the transceiver to exchange a second packet with the second device in a second communication event. Takeuchi from the same or similar fields of endeavor discloses a period of time including a duration of a fist communication event and a duration of a second communication event (¶ [0120]: The interval of the connection event is referred to as a “connection interval”. The connection interval is set by a master when the connection is established. The connection interval in the connection between the mobile terminal 10a and the BLE terminal 20a is CIa (for example, 500 milliseconds). The connection interval may be set in the range of 7.5 milliseconds to 4 seconds); cause the transceiver to exchange a first packet with the first device in a first communication event (¶ [0122]: A connection event is performed for each terminal having established a connection. For example, if the mobile terminal 10a is in the state of being connected also to a BLE terminal 20c, a connection event occurs at a predetermined time interval also between the mobile terminal 10a and the BLE terminal 20c. In the example shown in FIG. 5, the connection interval in the connection between the mobile terminal 10a and the BLE terminal 20c is CI); cause the transceiver to exchange a second packet with the second device in a second communication event (¶ [0122]: A connection event is performed for each terminal having established a connection. For example, if the mobile terminal 10a is in the state of being connected also to a BLE terminal 20c, a connection event occurs at a predetermined time interval also between the mobile terminal 10a and the BLE terminal 20c. In the example shown in FIG. 5, the connection interval in the connection between the mobile terminal 10a and the BLE terminal 20c is CI). The connection interval may be set in the range of 7.5 milliseconds to 4 seconds). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., forming a group (GR) along with a plurality of device, establishing the Bluetooth connection with the GR, transmitting and receiving voice data to and from the GR during a configured connection event interval, of Kwon by performing BLE connection event between a master terminal and first BLE terminal within a connection interval (CIa) and another BLE connection event between the master terminal and second BLE terminal within the connection interval of Takeuchi, thereby, forming a group (GR) along with a plurality of devices, establishing the Bluetooth connection with the GR, and performing BLE connection event between a master terminal and first BLE terminal within a connection interval (CIa) and another BLE connection event between the master terminal and second BLE terminal within the connection interval. The motivation would have been to improve the efficiency of communication (Takeuchi ¶ [0034]).
Kwon in view of Takeuchi discloses all the subject matter of the claimed invention with the exception of wakeup the transceiver for a period of time; and power down the transceiver at the end of the period of time. Raisoni from the same or similar fields of endeavor discloses wakeup the transceiver for a period of time; and power down the transceiver at the end of the period of time (¶ [0049]: the application controller 920 may be configured such that the indication from the interrupt signal will generate an interrupt and wake the application controller 920 from a sleep mode; ¶ [0065]: outside of a short period at the start of each connection interval (CI), both the transceiver 101, which may act as a peripheral, and the display device 105, which may act as a central, can power down the wireless (e.g., BLE) radio). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., forming a group (GR) along with a plurality of devices, establishing the Bluetooth connection with the GR, and performing BLE connection event between a master terminal and first BLE terminal within a connection interval (Cia, for example, 500 milliseconds) and another BLE connection event between the master terminal and second BLE terminal within the connection interval, of Kwon in view of Takeuchi by powering down the BLE radio outside of a short period at the start of each connection interval (CI) till waking up of Raisoni. The motivation would have been to keep power consumption low and cost down (Raisoni ¶ [0004]).

Regarding claim 8, Kwon discloses 
wherein the controller is configured to determine a cluster devices including the first and second devices (¶ [0310]: a group owner (GO), that is, a GO forming and managing a group, may transmit Group IDs to devices, that is, group participants (GPs) configuring a group, in order to notify the GPs that one group is formed; ¶ [0321]: a specific device that has formed a group along with a plurality of device may establish a Bluetooth connection with the plurality of devices in order to transmit and receive voice data).

Regarding claim 9, Kwon discloses 
wherein the controller is configured to apply an adaptive learning technique to determine that the cluster of devices (¶ [0310]: a group owner (GO), that is, a GO forming and managing a group, may transmit Group IDs to devices, that is, group participants (GPs) configuring a group, in order to notify the GPs that one group is formed; ¶ [0315]: a GO and GPs configuring one group need to have obtained information of all the devices (e.g., the address of the device) forming the group other than itself in order to establish each Bluetooth connection; ¶ [0321]: a specific device that has formed a group along with a plurality of device may establish a Bluetooth connection with the plurality of devices in order to transmit and receive voice data).

Regarding claim 10, Kwon discloses 
wherein the controller is configured to determine the cluster of devices based on the first and second devices having a same connection interval or an integer multiple of the same connection interval (¶ [0335]: Connection Interval: the interval of a connection event for data transmission and reception; ¶ [0337]: The GS that has established the Bluetooth connection with the GR 1 may transmit and receive voice data to and from the GR 1 during a configured connection event interval through the connection request message using a specific channel for voice data transmission and reception).

Regarding claim 11, Kwon discloses 
, wherein the controller is configured to determine the cluster of devices based on the first and second devices having a same profile (¶ [0335]: Connection Interval: the interval of a connection event for data transmission and reception; ¶ [0337]: The GS that has established the Bluetooth connection with the GR 1 may transmit and receive voice data to and from the GR 1 during a configured connection event interval through the connection request message using a specific channel for voice data transmission and reception).
Kwon discloses all the subject matter of the claimed invention with the exception the profile including a connection event duration and a connection interval. Takeuchi from the same or similar fields of endeavor discloses the profile including a connection event duration and a connection interval (¶ [0120]: The interval of the connection event is referred to as a “connection interval”. The connection interval is set by a master when the connection is established. The connection interval in the connection between the mobile terminal 10a and the BLE terminal 20a is CIa (for example, 500 milliseconds). The connection interval may be set in the range of 7.5 milliseconds to 4 seconds). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., forming a group (GR) along with a plurality of device, establishing the Bluetooth connection with the GR, transmitting and receiving voice data to and from the GR during a configured connection event interval, of Kwon by performing BLE connection event between a master terminal and first BLE terminal within a connection interval (Cia, for example, 500 milliseconds) and another BLE connection event between the master terminal and second BLE terminal within the connection interval of Takeuchi, thereby, forming a group (GR) along with a plurality of devices, establishing the Bluetooth connection with the GR, and performing BLE connection event between a master terminal and first BLE terminal within a connection interval (CIa) and another BLE connection event between the master terminal and second BLE terminal within the connection interval. The motivation would have been to improve the efficiency of communication (Takeuchi ¶ [0034]).

Regarding claim 12, Kwon discloses 
wherein the host hardware includes memory (Fig. 2 memory) storing the profile (¶ [0335]: Connection Interval: the interval of a connection event for data transmission and reception; ¶ [0337]: The GS that has established the Bluetooth connection with the GR 1 may transmit and receive voice data to and from the GR 1 during a configured connection event interval through the connection request message using a specific channel for voice data transmission and reception).

Regarding claim 13, Kwon discloses 
wherein the scheduler is configured to determine a third device to be clustered with the first and second devices (¶ [0310]: a group owner (GO), that is, a GO forming and managing a group, may transmit Group IDs to devices, that is, group participants (GPs) configuring a group, in order to notify the GPs that one group is formed; ¶ [0315]: a GO and GPs configuring one group need to have obtained information of all the devices (e.g., the address of the device) forming the group other than itself in order to establish each Bluetooth connection; ¶ [0321]: a specific device that has formed a group along with a plurality of device may establish a Bluetooth connection with the plurality of devices in order to transmit and receive voice data).
Kwon discloses all the subject matter of the claimed invention with the exception of cause the transceiver to exchange a third packet with the third device in a third communication event. Takeuchi from the same or similar fields of endeavor discloses cause the transceiver to exchange a third packet with the third device in a third communication event (¶ [0108]: The mobile terminal 10a can establish connections with a plurality of BLE terminals 20 (20a, . . . , 20x) and serves as a central in each connection. A central manages the participation of a peripheral in the network and sets various parameters in the connection with a peripheral; ¶ [0120]: The interval of the connection event is referred to as a “connection interval”. The connection interval is set by a master when the connection is established. The connection interval in the connection between the mobile terminal 10a and the BLE terminal 20a is CIa (for example, 500 milliseconds; ¶ [0122]: A connection event is performed for each terminal having established a connection. For example, if the mobile terminal 10a is in the state of being connected also to a BLE terminal 20c, a connection event occurs at a predetermined time interval also between the mobile terminal 10a and the BLE terminal 20c. In the example shown in FIG. 5, the connection interval in the connection between the mobile terminal 10a and the BLE terminal 20c is CI). The connection interval may be set in the range of 7.5 milliseconds to 4 seconds). The connection interval may be set in the range of 7.5 milliseconds to 4 seconds). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., forming a group (GR) along with a plurality of device, establishing the Bluetooth connection with the GR, transmitting and receiving voice data to and from the GR during a configured connection event interval, of Kwon by performing BLE connection event between a master terminal and first BLE terminal within a connection interval (CIa) and another BLE connection event between the master terminal and second BLE terminal within the connection interval, and the other BLE connection event between the master terminal and third BLE terminal within the connection interval of Takeuchi, thereby, forming a group (GR) along with a plurality of devices, establishing the Bluetooth connection with the GR, and performing BLE connection event between a master terminal and first BLE terminal within a connection interval (CIa) and another BLE connection event between the master terminal and second BLE terminal within the connection interval, and the other BLE connection event between the master terminal and third BLE terminal within the connection interval. The motivation would have been to improve the efficiency of communication (Takeuchi ¶ [0034]).
Kwon in view of Takeuchi discloses all the subject matter of the claimed invention with the exception of in which a duration of the third communication event is within the period of time of the wakeup of the transceiver. Raisoni from the same or similar fields of endeavor discloses in which a duration of the third communication event is within the period of time of the wakeup of the transceiver (¶ [0049]: the application controller 920 may be configured such that the indication from the interrupt signal will generate an interrupt and wake the application controller 920 from a sleep mode; ¶ [0065]: outside of a short period at the start of each connection interval (CI), both the transceiver 101, which may act as a peripheral, and the display device 105, which may act as a central, can power down the wireless (e.g., BLE) radio). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., forming a group (GR) along with a plurality of devices, establishing the Bluetooth connection with the GR, and performing BLE connection event between a master terminal and first BLE terminal within a connection interval (CIa) and another BLE connection event between the master terminal and second BLE terminal within the connection interval, of Kwon in view of Takeuchi by powering down the BLE radio outside of a short period at the start of each connection interval (CI) till waking up of Raisoni. The motivation would have been to keep power consumption low and cost down (Raisoni ¶ [0004]).

Regarding claim 15, Kwon discloses 
wherein the wireless controller is a Bluetooth Low Energy (BLE) controller (Fig. 10, 12, ¶ [0095]: the BLE technology has a small duty cycle and can significantly reduce power consumption through a low data transfer rate; ¶ [0337]: The GS that has established the Bluetooth connection with the GR 1 may transmit and receive voice data to and from the GR 1 during a configured connection event interval through the connection request message using a specific channel for voice data transmission and reception)).

Regarding claim 16, Kwon discloses 
A method, comprising: 
determining a cluster of devices including a first device and a second device (¶ [0310]: a group owner (GO), that is, a GO forming and managing a group, may transmit Group IDs to devices, that is, group participants (GPs) configuring a group, in order to notify the GPs that one group is formed; ¶ [0321]: a specific device that has formed a group along with a plurality of device may establish a Bluetooth connection with the plurality of devices in order to transmit and receive voice data);
exchanging a packet with the first device; exchanging a packet with the second device (¶ [0337]: The GS that has established the Bluetooth connection with the GR 1 may transmit and receive voice data to and from the GR 1 during a configured connection event interval through the connection request message using a specific channel for voice data transmission and reception)).
Kwon discloses all the subject matter of the claimed invention with the exception of a duration of time including a timing of a fist connection event and a timing of a second connection event; exchanging a first packet with the first device in a first connection event; exchanging a second packet with the second device in a second connection event. Takeuchi from the same or similar fields of endeavor discloses a duration of time including a timing of a fist connection event and a timing of a second connection event (¶ [0120]: The interval of the connection event is referred to as a “connection interval”. The connection interval is set by a master when the connection is established. The connection interval in the connection between the mobile terminal 10a and the BLE terminal 20a is CIa (for example, 500 milliseconds). The connection interval may be set in the range of 7.5 milliseconds to 4 seconds); exchanging a first packet with the first device in a first connection event (¶ [0122]: A connection event is performed for each terminal having established a connection. For example, if the mobile terminal 10a is in the state of being connected also to a BLE terminal 20c, a connection event occurs at a predetermined time interval also between the mobile terminal 10a and the BLE terminal 20c. In the example shown in FIG. 5, the connection interval in the connection between the mobile terminal 10a and the BLE terminal 20c is CI); exchanging a second packet with the second device in a second connection event ([0122]: A connection event is performed for each terminal having established a connection. For example, if the mobile terminal 10a is in the state of being connected also to a BLE terminal 20c, a connection event occurs at a predetermined time interval also between the mobile terminal 10a and the BLE terminal 20c. In the example shown in FIG. 5, the connection interval in the connection between the mobile terminal 10a and the BLE terminal 20c is CI). The connection interval may be set in the range of 7.5 milliseconds to 4 seconds). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., forming a group (GR) along with a plurality of device, establishing the Bluetooth connection with the GR, transmitting and receiving voice data to and from the GR during a configured connection event interval, of Kwon by performing BLE connection event between a master terminal and first BLE terminal within a connection interval (CIa) and another BLE connection event between the master terminal and second BLE terminal within the connection interval of Takeuchi, thereby, forming a group (GR) along with a plurality of devices, establishing the Bluetooth connection with the GR, and performing BLE connection event between a master terminal and first BLE terminal within a connection interval (CIa) and another BLE connection event between the master terminal and second BLE terminal within the connection interval. The motivation would have been to improve the efficiency of communication (Takeuchi ¶ [0034]).
Kwon in view of Takeuchi discloses all the subject matter of the claimed invention with the exception of waking up the transceiver, in which the transceiver is awake for a period of time; and powering down the transceiver at the end of the period of time. Raisoni from the same or similar fields of endeavor discloses waking up the transceiver, in which the transceiver is awake for a period of time; and powering down the transceiver at the end of the period of time (¶ [0049]: the application controller 920 may be configured such that the indication from the interrupt signal will generate an interrupt and wake the application controller 920 from a sleep mode; ¶ [0065]: outside of a short period at the start of each connection interval (CI), both the transceiver 101, which may act as a peripheral, and the display device 105, which may act as a central, can power down the wireless (e.g., BLE) radio). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., forming a group (GR) along with a plurality of devices, establishing the Bluetooth connection with the GR, and performing BLE connection event between a master terminal and first BLE terminal within a connection interval (Cia, for example, 500 milliseconds) and another BLE connection event between the master terminal and second BLE terminal within the connection interval, of Kwon in view of Takeuchi by powering down the BLE radio outside of a short period at the start of each connection interval (CI) till waking up of Raisoni. The motivation would have been to keep power consumption low and cost down (Raisoni ¶ [0004]).

Regarding claim 17, Kwon discloses 
wherein determining the cluster of devices based on the first and second devices having a same profile (¶ [0335]: Connection Interval: the interval of a connection event for data transmission and reception; ¶ [0337]: The GS that has established the Bluetooth connection with the GR 1 may transmit and receive voice data to and from the GR 1 during a configured connection event interval through the connection request message using a specific channel for voice data transmission and reception).

Regarding claim 18, Kwon discloses 
further comprising performing an adaptive learning technique to determine that the cluster of devices (¶ [0310]: a group owner (GO), that is, a GO forming and managing a group, may transmit Group IDs to devices, that is, group participants (GPs) configuring a group, in order to notify the GPs that one group is formed; ¶ [0315]: a GO and GPs configuring one group need to have obtained information of all the devices (e.g., the address of the device) forming the group other than itself in order to establish each Bluetooth connection; ¶ [0321]: a specific device that has formed a group along with a plurality of device may establish a Bluetooth connection with the plurality of devices in order to transmit and receive voice data).

Regarding claim 19, Kwon discloses 
wherein determining the cluster of device include a third device (¶ [0310]: a group owner (GO), that is, a GO forming and managing a group, may transmit Group IDs to devices, that is, group participants (GPs) configuring a group, in order to notify the GPs that one group is formed; ¶ [0315]: a GO and GPs configuring one group need to have obtained information of all the devices (e.g., the address of the device) forming the group other than itself in order to establish each Bluetooth connection; ¶ [0321]: a specific device that has formed a group along with a plurality of device may establish a Bluetooth connection with the plurality of devices in order to transmit and receive voice data).
Kwon discloses all the subject matter of the claimed invention with the exception of exchanging a third packet with the third device in a third connection event. Takeuchi from the same or similar fields of endeavor discloses exchanging a third packet with the third device in a third connection event (¶ [0108]: The mobile terminal 10a can establish connections with a plurality of BLE terminals 20 (20a, . . . , 20x) and serves as a central in each connection. A central manages the participation of a peripheral in the network and sets various parameters in the connection with a peripheral; ¶ [0120]: The interval of the connection event is referred to as a “connection interval”. The connection interval is set by a master when the connection is established. The connection interval in the connection between the mobile terminal 10a and the BLE terminal 20a is CIa (for example, 500 milliseconds; ¶ [0122]: A connection event is performed for each terminal having established a connection. For example, if the mobile terminal 10a is in the state of being connected also to a BLE terminal 20c, a connection event occurs at a predetermined time interval also between the mobile terminal 10a and the BLE terminal 20c. In the example shown in FIG. 5, the connection interval in the connection between the mobile terminal 10a and the BLE terminal 20c is CI). The connection interval may be set in the range of 7.5 milliseconds to 4 seconds). The connection interval may be set in the range of 7.5 milliseconds to 4 seconds). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., forming a group (GR) along with a plurality of device, establishing the Bluetooth connection with the GR, transmitting and receiving voice data to and from the GR during a configured connection event interval, of Kwon by performing BLE connection event between a master terminal and first BLE terminal within a connection interval (CIa) and another BLE connection event between the master terminal and second BLE terminal within the connection interval, and the other BLE connection event between the master terminal and third BLE terminal within the connection interval of Takeuchi, thereby, forming a group (GR) along with a plurality of devices, establishing the Bluetooth connection with the GR, and performing BLE connection event between a master terminal and first BLE terminal within a connection interval (CIa) and another BLE connection event between the master terminal and second BLE terminal within the connection interval, and the other BLE connection event between the master terminal and third BLE terminal within the connection interval. The motivation would have been to improve the efficiency of communication (Takeuchi ¶ [0034]).
Kwon in view of Takeuchi discloses all the subject matter of the claimed invention with the exception of in which a duration the transceiver is awake includes a timing of the third connection event. Raisoni from the same or similar fields of endeavor discloses in which a duration the transceiver is awake includes a timing of the third connection event (¶ [0049]: the application controller 920 may be configured such that the indication from the interrupt signal will generate an interrupt and wake the application controller 920 from a sleep mode; ¶ [0065]: outside of a short period at the start of each connection interval (CI), both the transceiver 101, which may act as a peripheral, and the display device 105, which may act as a central, can power down the wireless (e.g., BLE) radio). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., forming a group (GR) along with a plurality of devices, establishing the Bluetooth connection with the GR, and performing BLE connection event between a master terminal and first BLE terminal within a connection interval (CIa) and another BLE connection event between the master terminal and second BLE terminal within the connection interval, of Kwon in view of Takeuchi by powering down the BLE radio outside of a short period at the start of each connection interval (CI) till waking up of Raisoni. The motivation would have been to keep power consumption low and cost down (Raisoni ¶ [0004]).

Regarding claim 20, Kwon discloses 
wherein the transceiver is not powered between exchanging the packet with the first device and after exchanging the packet with the second device (Fig. 10, 12, ¶ [0095]: the BLE technology has a small duty cycle and can significantly reduce power consumption through a low data transfer rate; ¶ [0310]: a group owner (GO), that is, a GO forming and managing a group, may transmit Group IDs to devices, that is, group participants (GPs) configuring a group, in order to notify the GPs that one group is formed; ¶ [0321]: a specific device that has formed a group along with a plurality of device may establish a Bluetooth connection with the plurality of devices in order to transmit and receive voice data; ¶ [0337]: The GS that has established the Bluetooth connection with the GR 1 may transmit and receive voice data to and from the GR 1 during a configured connection event interval through the connection request message using a specific channel for voice data transmission and reception).
Kwon discloses all the subject matter of the claimed invention with the exception of wherein the first Bluetooth Low Energy (BLE) anchor point, and the second event includes a second BLE anchor point. Takeuchi from the same or similar fields of endeavor discloses, wherein the first Bluetooth Low Energy (BLE) anchor point, and the second event includes a second BLE anchor point (¶ [0122]: A connection event is performed for each terminal having established a connection. For example, if the mobile terminal 10a is in the state of being connected also to a BLE terminal 20c, a connection event occurs at a predetermined time interval also between the mobile terminal 10a and the BLE terminal 20c. In the example shown in FIG. 5, the connection interval in the connection between the mobile terminal 10a and the BLE terminal 20c is CIc. If the mobile terminal 10a is connected to a plurality of BLE terminals 20, the mobile terminal 10a determines the timing of a first connection event so that connection events in all the connections do not temporally overlap each other; The starting point of first connection event is equivalent to the first anchor point and the starting point of second connection event is equivalent to the second anchor point). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., forming a group (GR) along with a plurality of device, establishing the Bluetooth connection with the GR, transmitting and receiving voice data to and from the GR during a configured connection event interval, of Kwon by performing BLE connection event between a master terminal and first BLE terminal within a connection interval (CIa) and another BLE connection event between the master terminal and second BLE terminal within the connection interval of Takeuchi, thereby, forming a group (GR) along with a plurality of devices, establishing the Bluetooth connection with the GR, and performing BLE connection event between a master terminal and first BLE terminal within a connection interval (CIa) and another BLE connection event between the master terminal and second BLE terminal within the connection interval. The motivation would have been to improve the efficiency of communication (Takeuchi ¶ [0034]).

Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2019/0349718) in view of Takeuchi et al. (US 2019/0327675) and Raisoni (US 2017/0367104) as applied to claims 7 and 20, and further in view of Palin et al. (US 2014/0329465).

Regarding claim 14, Kwon in view of Takeuchi and Raisoni discloses all the subject matter of the claimed invention with the exception of wherein the controller is configured to send a request to the first device to changing an anchor pint of the first communication event. Palin from the same or similar fields of endeavor discloses wherein the controller is configured to send a request to the first device to changing an anchor pint of the first communication event (¶ [0035]; During a connection event, the master device and the slave device may alternate the transmission and reception of packets. A connection event may be considered to remain open while both communication devices continue to transmit packets. The timing of the connection events may be defined by two or more parameters including the connection event interval (connlnterval) and the slave latency (connSlaveLatency). In this regard; an anchor point may define the beginning of a connection event. At the anchor point, a master device may begin to transmit a Data Channel PDU to the slave device. The anchor point may be spaced regularly at an interval of connInterval such that the connection events shall not overlap. Slave latency allows a slave device to utilize a reduced number of connection events. In this regard, the connSlaveLatency parameter defines the number of consecutive connection events that a slave device is not required to listen for the master device; ¶ [0036]: the master device may update the connection parameters by transmitting an LL_CONNECTION_UPDATE_REQ PDU. Although a slave device shall not send an LL_CONNECTION_UPDATE_REQ PDU, the slave device may request a change to the connection parameters using a L2CAP LE signaling channel with a CONNECTION PARAMETER UPDATE REQUEST. In response to the CONNECTION PARAMETER UPDATE REQUEST, the master device may respond with a CONNECTION PARAMETER UPDATE RESPONSE; ¶ [0037]: As such, in an embodiment in which the link established between the communication devices 10, 12 for proximity detection is a Bluetooth LE connection operating in accordance with a sniff mode, the apparatus 20, such as the processor 22, the communication interface 26 or the like, may alter one or more the connection parameters, such as the connInterval, in order to alter the spacing in between the anchor points based upon the signal strength of the signals communicated via the link). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Kwon in view of Takeuchi and Raisoni by altering the spacing in between the anchor points by transmitting an LL_CONNECTION_UPDATE_REQ PDU to slave device or transmitting a CONNECTION PARAMETER UPDATE RESPONSE In response to the CONNECTION PARAMETER UPDATE REQUEST from the slave device of Palin. The motivation would have been to alter the spacing in between the anchor points based upon the signal strength of the signals communicated via the link (Palin ¶ [0071]).

Regarding claim 21, Kwon in view of Takeuchi and Raisoni discloses all the subject matter of the claimed invention with the exception of further comprising receiving a request from the first device to change the first BLE anchor point. Palin from the same or similar fields of endeavor discloses further comprising receiving a request from the first device to change the first BLE anchor point (¶ [0035]; During a connection event, the master device and the slave device may alternate the transmission and reception of packets. A connection event may be considered to remain open while both communication devices continue to transmit packets. The timing of the connection events may be defined by two or more parameters including the connection event interval (connlnterval) and the slave latency (connSlaveLatency). In this regard; an anchor point may define the beginning of a connection event. At the anchor point, a master device may begin to transmit a Data Channel PDU to the slave device. The anchor point may be spaced regularly at an interval of connInterval such that the connection events shall not overlap. Slave latency allows a slave device to utilize a reduced number of connection events. In this regard, the connSlaveLatency parameter defines the number of consecutive connection events that a slave device is not required to listen for the master device; ¶ [0036]: the master device may update the connection parameters by transmitting an LL_CONNECTION_UPDATE_REQ PDU. Although a slave device shall not send an LL_CONNECTION_UPDATE_REQ PDU, the slave device may request a change to the connection parameters using a L2CAP LE signaling channel with a CONNECTION PARAMETER UPDATE REQUEST. In response to the CONNECTION PARAMETER UPDATE REQUEST, the master device may respond with a CONNECTION PARAMETER UPDATE RESPONSE; ¶ [0037]: As such, in an embodiment in which the link established between the communication devices 10, 12 for proximity detection is a Bluetooth LE connection operating in accordance with a sniff mode, the apparatus 20, such as the processor 22, the communication interface 26 or the like, may alter one or more the connection parameters, such as the connInterval, in order to alter the spacing in between the anchor points based upon the signal strength of the signals communicated via the link). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Kwon in view of Takeuchi and Raisoni by altering the spacing in between the anchor points by transmitting an LL_CONNECTION_UPDATE_REQ PDU to slave device or transmitting a CONNECTION PARAMETER UPDATE RESPONSE In response to the CONNECTION PARAMETER UPDATE REQUEST from the slave device of Palin. The motivation would have been to alter the spacing in between the anchor points based upon the signal strength of the signals communicated via the link (Palin ¶ [0071]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466